 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10   SALVADOR RIOS ROMO,                         Case No. 2:16-07813 DOC (ADS)

11                              Petitioner,

12                              v.               ORDER ACCEPTING
                                                 REPORT AND RECOMMENDATION OF
13   DAVE DAVEY, Warden,                         UNITED STATES MAGISTRATE JUDGE

14                              Respondent.

15

16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition and all the

17   records and files herein, along with the Report and Recommendation dated November

18   13, 2019 [Dkt. No. 55], of the assigned United States Magistrate Judge. Further, the

19   Court has engaged in a de novo review of those portions of the Report and

20   Recommendation to which objections have been made.

21         Accordingly, IT IS HEREBY ORDERED:

22         1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.

23                No. 55] is accepted;

24         2.     The Petition is dismissed with prejudice; and
 1        3.    Judgment is to be entered accordingly.

 2

 3   DATED: January 2, 2020               _____________________________
                                          HONORABLE DAVID O. CARTER
 4                                        United States District Judge

 5

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                             2
